F I L E D
                                                                                                 United States Court of Appeals
                                                                                                         Tenth Circuit
                               UNITED STATES COURT OF APPEALS
                                                                                                         January 29, 2007
                                                   TENTH CIRCUIT                                      Elisabeth A. Shumaker
                                                                                                          Clerk of Court


 U N ITED STA TES O F A M ER IC A ,

             P l a in t i f f - A p p e ll e e ,
 v.                                                                                  No. 06-2043
 LEON AR DO RO DR IGU EZ-                                                (D .C . N o. C R -05-1196 R B )
 REYES,                                                                        ( D . N e w M e x ic o )

             D efendant-A ppellant.




                                            ORDER AND JUDGM ENT*


B e f o r e B R I S C O E , E B E L , a n d T Y M K O V I C H , C i r c u it J u d g e s .




         A f te r e x a m i n i n g t h e b r i e f s a n d a p p e l l a te r e c o rd , t h i s p a n e l h a s

d e te r m i n e d u n a n im o u s l y t o h o n o r t h e p a rt i e s ’ r e q u e s t f o r a d e c i s i o n o n t h e

b r i e f s w i t h o u t o r a l a r g u m e n t . S e e F e d . R . A p p . P . 3 4 ( f ) ; 1 0 t h C ir . R .

3 4 . 1 ( G ) . T h e c a s e is , th e re f o re , o r d e r e d s u b m itte d w ith o u t o r a l a r g u m e n t .

         D e f e n d a n t L e o n a rd o R o d r i g u e z -R e ye s ( R o d r i g u e z -R e ye s ) e n te r e d a



         *
            T h i s o r d e r a n d ju d g m e n t i s n o t b i n d i n g p r e c e d e n t, e x c e p t u n d e r t h e
d o c tr i n e s o f la w o f th e c a s e , r e s j u d i c a ta , a n d c o ll a te r a l e s t o p p e l. I t m a y b e
c it e d , h o w e v e r, f o r i t s p e r s u a s i v e v a lu e c o n s i s t e n t w i t h F e d . R . A p p . P . 3 2 .1
a n d 1 0 th C i r . R . 3 2 . 1 .
c o n d it i o n a l g u i l t y p l e a to p o s s e s s i o n w i t h i n t e n t t o d i s t r i b u t e o n e h u n d re d

k i l o g r a m s o r m o r e o f m a r i j u a n a in v i o l a ti o n o f 2 1 U .S . C . § 8 4 1 ( a ) ( 1 ) , 2 1

U . S . C . § 8 4 1 ( b ) ( 1 ) ( B ) , a n d 1 8 U .S . C . § 2 . T h e o n ly i s s u e p r e s e n te d f o r

r e v i e w i s w h e t h e r t h e d i s tr ic t c o u r t e r r e d i n d e n yi n g R o d r ig u e z - R e ye s ’

m o t i o n t o s u p p r e s s p h ys i c a l e v id e n c e a n d s t a te m e n t s i n r u l i n g t h a t t h e r e w a s

r e a s o n a b le s u s p i c io n t h a t R o d r i g u e z -R e ye s w a s i n v o l v e d in c r i m i n a l

a c ti v i t y s u f f ic ie n t t o j u s t i f y a n in v e s t i g a to r y s t o p b y a r o v i n g B o r d e r P a t r o l

a g e n t . W e e x e rc is e ju ri s d ic tio n p u r s u a n t to 2 8 U .S .C . § 1 2 9 1 a n d a f f ir m .

                                                   I . F a c tu a l B a c k g ro u n d

          T h e f o ll o w i n g f a c t s a r e b a s e d u p o n th e te s t im o n y o f th e tw o U n i t e d

S t a te s B o r d e r P a t r o l A g e n ts , J o s e A g u i l a r ( A g e n t A g u i l a r ) a n d J e s u s F l o r e s

( A g e n t F l o r e s ) , w h o t e s t i f i e d a t t h e h e a r i n g o n R o d r i g u e z - R e ye s ’ m o t i o n t o

s u p p r e s s . T h e s e a re a ls o e s s e n ti a ll y t h e s a m e f a c tu a l f in d i n g s m a d e b y t h e

d i s t r i c t c o u rt in its o rd e r d e n yin g R o d r i g u e z - R e ye s ’ m o tio n to s u p p r e s s .

R o d r i g u e z -R e ye s d o e s n o t c o n te s t a n y o f th e s e f a c tu a l f in d i n g s a s b e in g

c le a rl y e r r o n e o u s a n d th e r e a p p e a r s t o b e n o r e a s o n t o d i s c o u n t t h e

t e s t i m o n y o f e i th e r o f f i c e r .

          O n F e b r u a r y 2 4 , 2 0 0 5 , b e tw e e n 7 :0 0 p . m . a n d 9 :0 0 p . m ., A g e n t

A g u i l a r r e c e i v e d in f o r m a ti o n a b o u t a s e n s o r a le r t f o u r m i l e s w e s t o f

C o l u m b u s , N e w M e x ic o . T h e a le r t i n d i c a te d th a t s o m e o n e , p r o b a b ly i n a

v e h ic le , c r o s s e d th e U n i t e d S t a te s / M e x ic o b o r d e r a t t h a t l o c a ti o n . A g e n t

                                                                  -2-
A g u i l a r , w h o w a s p a rk e d tw o t o t h r e e m i l e s e a s t o f C o l u m b u s w h e n h e

r e c e i v e d th e s e n s o r a le r t i n f o r m a ti o n , d e c id e d to i n v e s t i g a te a n d h e h e a d e d

w e s t o n H i g h w a y 9 p a s t C o l u m b u s . A t i t s c lo s e s t p o i n t , H i g h w a y 9 , a tw o -

l a n e p a v e d r o a d th a t r u n s p a r a ll e l t o t h e U n i t e d S t a te s b o r d e r w i t h M e x ic o ,

i s a b o u t o n e m i l e f ro m t h e b o r d e r , a n d a b o u t t h r e e to f o u r m i l e s f r o m t h e

b o r d e r g e n e r a l l y. D u r i n g d a yl i g h t h o u r s , m o s t o f t h e t r a f f i c o n H i g h w a y 9 i s

f a r m a n d r a n c h tr a f f ic a n d th e re a r e f e w to u r i s ts o n th is r o a d a f te r d a r k .

The B order Patrol apprehends alien and drug smugglers on H ighw ay 9

a l m o s t d a ily.

          A p p r o x i m a te ly o n e m i l e w e s t o f C o lu m b u s , A g e n t A g u i l a r s a w

h e a d li g h t s f r o m a v e h ic le a p p ro a c h in g h i m o n H i g h w a y 9 . B a s e d o n th e

t i m i n g o f th e a c t i v a ti o n o f th e s e n s o r a n d h is e n c o u n te r w i t h t h i s v e h ic le ,

A gent Aguilar believed that the vehicle likely activated the sensor. He did

n o t e n c o u n te r a n y o t h e r v e h ic le s c o m i n g f r o m t h e a re a w h e r e th e s e n s o r w a s

l o c a t e d . A g e n t A g u i l a r p u l l e d t o t h e s i d e o f t h e r o a d a n d p a r k e d a t a f o r t y-

f iv e - d e g re e a n g l e s o t h a t h e c o u ld g e t a b e tt e r l o o k a t t h e v e h ic le a s i t d r o v e

b y. T w e n ty t o t h i r t y s e c o n d s l a te r , t h e v e h ic le w a s c lo s e e n o u g h f o r A g e n t

A g u i l a r t o id e n tif y it a s a J e e p G r a n d C h e r o k e e w ith A r i z o n a lic e n s e p la te s .

H e a l s o s a w th a t th e re w a s f re s h , w e t m u d o n th e r e a r o f th e v e h ic le .

          F r o m t h i s , a n d g iv e n th a t i t h a d r a in e d in t e r m i t t e n tl y o v e r t h e p r e v io u s

f e w d a ys , A g e n t A g u i l a r s u r m i s e d th a t t h e m u d i n d i c a te d th a t t h e C h e r o k e e

                                                               -3-
h a d b e e n d r iv e n o f f - r o a d r e c e n t ly. H e a l s o t e s t if i e d t h a t t h e r e w e r e

n u m e r o u s u n i m p r o v e d r o a d s c o m i n g f r o m t h e M e x ic a n b o rd e r t o H i g h w a y 9 ,

w h i c h b e c o m e v e ry m u d d y i n r a in y w e a th e r . W i t h i n t h e f e w d a ys p r e c e d i n g

F e b r u a r y 2 4 , 2 0 0 5 , t h e d a y i n q u e s t i o n , t h e B o r d e r P a t r o l h a d a p p re h e n d e d

b e t w e e n f i v e a n d t e n “ d r iv e - th r o u g h s , ” t h a t is , i n d i v i d u a l s d r iv i n g a c r o s s

t h e U n i t e d S t a te s / M e x ic a n b o rd e r a t p l a c e s o t h e r t h a n a p o rt o f e n tr y. A g e n t

A g u i l a r a ls o k n e w t h a t d r u g a n d a li e n s m u g g l e r s p r e f e r r e d S U V - t yp e

v e h ic le s , a s t h e y c o u ld c a rr y a f a i r a m o u n t o f c a r g o , a n d a ls o h a d “ o f f - r o a d ”

c a p a b i l i t i e s . T h e C h e r o k e e ’s A r i z o n a li c e n s e p la te s a ls o i n d i c a te d th a t t h e

v e h ic le w a s n o t l o c a l a n d w a s n o t p a r t o f th e u s u a l t r a f f i c p a tt e rn o n

H i g h w a y 9 a t th a t tim e o f n ig h t.

          A s the Cherokee passed A gent Aguilar, he proceeded to follow it

e a s t b o u n d o n H i g h w a y 9 . A g e n t A g u i l a r n o t i c e d th a t t h e C h e r o k e e w a s

t r a v e li n g a t a b o u t f o r t y- f iv e m i l e s p e r h o u r , w h i c h w a s t e n m i l e s b e lo w t h e

p o s t e d s p e e d li m i t . W h i l e f o ll o w i n g t h e C h e r o k e e , A g e n t A g u i l a r c o n ta c te d

t h e E l P a s o b o r d e r s e c to r a n d a s k e d th e m t o r u n a “ 7 2 -h o u r l a n e c h e c k ,” th a t

i s , t o d e te r m i n e w h e th e r t h i s p a r t i c u la r v e h ic le h a d p a s s e d th r o u g h a p o r t o f

e n tr y w i t h i n t h e p r e c e d i n g s e v e n ty- t w o h o u r s , a n d to c h e c k t h e r e g is t r a ti o n

t o d e te r m i n e w h e th e r t h e C h e r o k e e h a d b e e n re p o r t e d a s s t o l e n . A g e n t

A guilar w as told that the Cherokee w as registered to a w oman w ho lived in

M e s a , A r iz o n a a n d t h a t i t h a d n o t c r o s s e d t h e b o r d e r th r o u g h a p o r t o f e n t ry

                                                                 -4-
w i t h i n t h e la s t s e v e n ty-tw o h o u r s .

          W h e n th e C h e r o k e e a r r i v e d a t t h e in t e r s e c ti o n o f H i g h w a y 9 a n d

H i g h w a y 1 1 , i t s t o p p e d a n d w a it e d s o m e w h a t l o n g e r t h a n A g e n t A g u i l a r

w o u l d h a v e g e n e r a ll y e x p e c t e d . H i g h w a y 1 1 is a tw o - l a n e p a v e d h ig h w a y

r u n n i n g n o r t h a n d s o u t h f r o m t h e p o r t o f e n tr y i n C o l u m b u s t o D e m i n g , N e w

M e x ic o . A g e n t A g u i l a r c o u ld n o t s e e in t o t h e C h e r o k e e , b u t c o u ld s e e th a t

i t w a s r i d i n g l o w i n t h e r e a r, a s i f it w e r e c a r r yi n g e x tr a p a s s e n g e rs o r h e a v y

c a rg o . T h e r e a f t e r , t h e C h e r o k e e tu r n e d n o r t h o n H i g h w a y 1 1 . A g e n t

A g u i l a r c o n ti n u e d to f o ll o w t h e C h e r o k e e th r o u g h C o l u m b u s . T h e C h e r o k e e

w as now traveling about fifteen miles per hour below the posted speed limit

o f t h i rt y- f i v e m i le s p e r h o u r . A g e n t A g u i la r t e s t if i e d t h a t t h i s w a s v e r y

unusual, because drivers usually exceed the speed limit and drive forty to

f o r t y- f iv e m i l e s p e r h o u r o n t h i s p o r t i o n o f th e h ig h w a y. H e te s t i f ie d f u r t h e r

t h a t h e s u s p e c te d th a t t h e d r i v e r w a s b e c o m i n g n e r v o u s t h a t h e w a s b e in g

f o ll o w e d , a lt h o u g h h e a ls o t e s t i f ie d th a t h e w a s i n a n u n m a r k e d v e h ic le .

          A g e n t A g u i l a r t h e n a c t i v a te d h is e m e r g e n c y e q u ip m e n t a n d s t o p p e d

t h e C h e r o k e e o n H i g h w a y 1 1 . H e a p p r o a c h e d t h e d r iv e r , R o d r ig u e z - R e ye s ,

a n d a s k e d h im h i s c it i z e n s h i p . R o d r i g u e z -R e ye s r e s p o n d e d in b r o k e n

E n g l i s h t h a t h e w a s a n A m e r i c a n c i t iz e n . A g e n t A g u i l a r a s k e d h i m f i r s t i n

E n g l i s h , th e n in S p a n is h , w h e th e r t h e r e w a s s o m e o n e e ls e in th e v e h ic le .

R o d r i g u e z -R e ye s r e s p o n d e d a f f ir m a ti v e ly a n d g e s t u r e d to w a r d s t h e b a c k o f

                                                               -5-
t h e v e h i c l e . A g e n t A g u i l a r a s k e d R o d r i g u e z - R e ye s i n S p a n i s h i f h e c o u l d

l o o k i n t h e b a c k o f th e v e h ic le a n d R o d r ig u e z -R e ye s c o n s e n te d . U p o n

o p e n in g t h e r e a r d o o r o f th e C h e r o k e e , A g e n t A g u i l a r s a w b u n d l e s

c o n s i s t e n t w i t h t h e p a c k a g in g o f m a r i j u a n a . N o o n e e ls e w a s i n t h e

C h e r o k e e . A g e n t A g u i l a r t o o k R o d r i g u e z -R e ye s i n t o c u s t o d y a n d r a d io e d

a n o t h e r B o rd e r P a tr o l A g e n t, A g e n t F lo r e s , f o r a s s is ta n c e .

          A g e n t A g u ila r r e a d R o d ri g u e z - R e ye s h is M ir a n d a r i g h ts in S p a n is h .

R o d r i g u e z -R e ye s s t a te d th a t h e u n d e rs t o o d t h e s e r i g h t s a n d a n s w e r e d A g e n t

A guilar’s questions. H e stated that he had intended to drive the Cherokee to

a r e s i d e n t i a l a r e a j u s t w e s t o f H ig h w a y 1 1 a n d l e a v e i t i n a p a r k i n g l o t . H e

a n t ic i p a t e d r e c e i v i n g $ 3 ,0 0 0 f o r h i s e f f o r ts . L a w e n f o r c e m e n t o f f i c e r s

s e iz e d a p p r o x i m a te ly 3 7 0 p o u n d s o f m a r i j u a n a f o l l o w i n g t h e ir s e a rc h o f th e

Cherokee.

                                                        I I . A n a l ys i s

          S t a n d a rd s g o v e r n i n g o u r r e v ie w o f a d is t r i c t c o u r t 's r u l i n g o n a m o t i o n

t o s u p p r e s s a r e w e ll e s t a b li s h e d . U n i t e d S t a te s v . C a n tu , 8 7 F . 3 d 1 1 1 8 , 1 1 2 0

(10th Cir. 1996). W e consider the evidence in the light most favorable to

t h e p r e v a i l i n g p a r t y, h e r e t h e g o v e r n m e n t , a n d a c c e p t t h e d i s t r i c t c o u r t 's

f a c t u a l f in d i n g s u n l e s s c le a rl y e r r o n e o u s . I d .; U n i t e d S t a te s v . A n d e r s o n ,

1 1 4 F . 3 d 1 0 5 9 , 1 0 6 3 ( 1 0 t h C i r . 1 9 9 7 ) . B u t , t h e “ u lt i m a te d e te r m i n a ti o n o f

reasonableness under the Fourth A mendment is a question of law review able

                                                                 -6-
d e n o v o . ” U n i te d S t a te s v . M c K i s s ic k , 2 0 4 F .3 d 1 2 8 2 , 1 2 9 6 ( 1 0 t h C i r.

2 0 0 0 ) . T h e d e f e n d a n t b e a rs t h e b u r d e n o f e s t a b li s h i n g t h a t t h e c h a l l e n g e d

s t o p v i o l a te d th e F o u r t h A m e n d m e n t . U n i t e d S ta te s v . L o n g , 1 7 6 F . 3 d 1 3 0 4 ,

1 3 0 7 ( 1 0 th C ir . 1 9 9 9 ).

          R o d r i g u e z - R e ye s e s s e n t i a l l y a r g u e s t h a t A g e n t A g u i l a r v i o l a t e d h i s

F o u r t h A m e n d m e n t r i g h t t o b e f r e e f r o m u n r e a s o n a b le s e a rc h a n d s e iz u r e ,

b e c a u s e A g e n t A g u i l a r o n l y h a d a “ h u n c h ,” a n d n o t a r e a s o n a b le s u s p i c io n ,

t h a t R o d r i g u e z -R e ye s w a s s m u g g lin g a lie n s o r d r u g s w h e n h e w a s s to p p e d .

C o n t r a r y t o R o d r i g u e z -R e ye s ’ v i e w o f th e e v id e n c e , A g e n t A g u i l a r h a d

r e a s o n a b le a rt i c u la b le s u s p i c io n t o s t o p R o d r i g u e z -R e ye s ’ v e h ic le .

          C o n s is te n t w i t h t h e F o u r th A m e n d m e n t ’s p r o h i b i ti o n a g a i n s t

u n r e a s o n a b le s e a rc h e s a n d s e iz u r e s , B o r d e r P a t r o l a g e n ts o n r o v i n g p a tr o l

a r e p e r m i t te d t o “ s t o p v e h i c l e s o n l y i f t h e y a r e a w a r e o f s p e c i f i c a r t i c u l a b l e

facts, together w ith rational inferences from those facts, that reasonably

w a r r a n t s u s p ic io n ” th a t th e o c c u p a n ts a r e in v o lv e d in c r i m in a l a c tiv ity.

C a n tu , 8 7 F .3 d a t 1 1 2 1 ( q u o ti n g U n it e d S ta t e s v . B r i g n o n i - P o n c e , 4 2 2 U . S .

8 7 3 , 8 8 4 ( 1 9 7 5 ) ) . R e a s o n a b le s u s p i c io n d o e s “ n o t r i s e to t h e le v e l r e q u ir e d

f o r p r o b a b le c a u s e , a n d it f a ll s c o n s i d e r a b ly s h o r t o f s a ti s f yi n g a

p r e p o n d e r a n c e o f t h e e v id e n c e s t a n d a r d .” U n it e d S ta t e s v . A r v iz u , 5 3 4 U . S .

2 6 6 , 2 7 4 ( 2 0 0 2 ) . R a th e r , “ r e a s o n a b le s u s p i c io n r e p r e s e n ts a ‘ m i n i m u m l e v e l

o f o b je c ti v e ju s t i f ic a ti o n . ’ ” U n i t e d S t a te s v . M e n d e z , 1 1 8 F . 3 d 1 4 2 6 , 1 4 3 1

                                                                -7-
( 1 0 t h C i r . 1 9 9 7 ) ( q u o tin g U n ite d S ta te s v . S o k o lo w , 4 9 0 U .S . 1 , 7 ( 1 9 8 9 ) ) .

I n d e te r m i n i n g w h e th e r t h e r e is r e a s o n a b le s u s p i c io n t o s t o p a c a r i n t h e

b o r d e r a r e a , o f f ic e rs m a y c o n s i d e r a n y n u m b e r o f f a c to r s , i n c lu d i n g :

          (1) [the] characteristics of the area in w hich the vehicle is
          e n c o u n te r e d ; ( 2 ) t h e p r o x i m i t y o f th e a re a to t h e b o r d e r ; ( 3 ) t h e
          u s u a l p a tt e r n s o f tr a f f i c o n th e p a rt i c u la r r o a d ; ( 4 ) t h e p r e v io u s
          e x p e ri e n c e o f th e a g e n t w i t h a li e n tr a f f i c ; ( 5 ) i n f o r m a ti o n a b o u t
          r e c e n t il le g a l b o r d e r c r o s s i n g s i n t h e a r e a ; ( 6 ) t h e d r iv e r ’ s
          b e h a v io r , i n c lu d i n g a n y o b v i o u s a tt e m p t s t o e v a d e o f f ic e rs ; ( 7 )
          a s p e c ts o f th e v e h ic le , s u c h a s a s t a ti o n w a g o n w i t h c o n c e a le d
          compartments; and (8) the appearance that the vehicle is heavily
          loaded.

U n i t e d S t a te s v . M o n s i s v a is , 9 0 7 F . 2 d 9 8 7 , 9 8 9 ( 1 0 t h C i r . 1 9 9 0 ) ( c it i n g

B r ig n o n i -P o n c e , 4 2 2 U .S . a t 8 8 4 - 8 5 ) .

          W h e n e v a l u a ti n g a n o f f i c e r’ s d e c is i o n t o s t o p a v e h ic le , a c o u rt m a y

n o t e n g a g e i n a “ d iv i d e - a n d - c o n q u e r a n a lys i s ” b y e v a lu a ti n g a n d r e je c ti n g

e a c h f a c t o r i n i s o l a ti o n . A r v i z u , 5 3 4 U .S . a t 2 7 4 ; U n i t e d S t a te s v .

G a n d a r a - S a l i n a s , 3 2 7 F .3 d 1 1 2 7 , 1 1 3 0 ( 1 0 t h C i r . 2 0 0 3 ) . T h i s i s b e c a u s e

f a c t o r s t h a t, b y t h e m s e lv e s , m a y b e “ c o n s i s t e n t w i t h i n n o c e n t t r a v e l” m a y

c o ll e c ti v e ly a m o u n t t o r e a s o n a b le s u s p i c io n . A r v i z u , 5 3 4 U .S . a t 2 7 4 - 7 5

( q u o t i n g S o k o l o w , 4 9 0 U .S . a t 9 ) . R a th e r , “ th e to t a li t y o f th e c ir c u m s t a n c e s

– the w hole picture – must be taken into account. Based upon that whole

picture the detaining officers m ust have a particularized and objective basis

f o r s u s p e c ti n g t h e p a rt i c u la r p e r s o n s t o p p e d o f c r i m i n a l a c ti v i t y.” U n i t e d

S t a te s v . C o r t e z , 4 4 9 U .S . 4 1 1 , 4 1 7 - 1 8 ( 1 9 8 1 ) . “ I n a ll s i t u a ti o n s t h e o f f i c e r

                                                                -8-
i s e n ti t l e d to a s s e s s t h e f a c ts i n l i g h t o f h is e x p e ri e n c e i n d e te c ti n g i l l e g a l

e n tr y a n d s m u g g l i n g .” B r i g n o n i - P o n c e , 4 2 2 U .S . a t 8 8 5 .

          The district court found that Agent Aguilar w as aw are of specific

a r ti c u l a b l e f a c t s , w h i c h , w h e n t a k e n w i t h r a ti o n a l i n f e r e n c e s f r o m t h e s e

f a c t s , i n d i c a t e d R o d r i g u e z - R e ye s ’ v e h i c l e m i g h t h a v e b e e n i n v o l v e d i n

c r i m i n a l c o n d u c t. I n f a c t , t h e d is t r i c t c o u r t f o u n d th e m a j o r i t y o f th e

B r ig n o n i -P o n c e f a c t o r s s a t is f i e d i n t h i s c a s e . S p e c i f i c a l ly, t h e d i s tr ic t c o u r t

f o u n d t h a t t h e f o l lo w i n g f a c t s , t a k e n t o g e t h e r a n d g i v e n A g e n t A g u i la r ’ s

know ledge of local inhabitants and the vehicles they drove, gave rise to

r e a s o n a b l e s u s p i c io n t o s t o p R o d r ig u e z - R e ye s :

          ( 1 ) R o d r i g u e z -R e ye s ’ [ C h e r o k e e ], b e c a u s e o f it s l o c a ti o n a lo n g
          [ H i g h w a y] 9 , c o u ld h a v e c a u s e d th e s e n s o r a le r t t h a t t r i g g e r e d
          s h o r t l y b e f o re h a n d ; ( 2 ) t h e [ C h e r o k e e ] h a d a s i g n i f ic a n t a m o u n t
          o f m u d o n i t s f e n d e r s a n d b u m p e r t h a t w a s i n d i c a ti v e , g i v e n th e
          r e c e n t ra i n , o f a v e h i c le t h a t h a d r e c e n t ly t ra v e l e d a l o n g a d i rt
          road; (3) many dirt roads run from the M exican Border to
          [ H i g h w a y] 9 W e s t o f C o l u m b u s , N e w M e x i c o ; ( 4 ) t h e v e h i c l e
          w as traveling w ell below the posted speed limit and appeared to
          b e r i d i n g l o w ; ( 5 ) t h e [ C h e r o k e e ] h a d A r iz o n a l i c e n s e p l a t e s ;
          a n d ( 6 ) n o n - l o c a l t r a f f i c is h i g h l y u n u s u a l a lo n g t h a t p o r t i o n o f
          [ H i g h w a y] 9 , p a r t i c u l a r l y a t t h a t t im e o f n i g h t .

P l e a d in g s , V o l . 1 , D o c . 2 6 , p . 6 .

          H e r e , t h e B r i g n o n i - P o n c e f a c to r s s u p p o r t t h e c o n c l u s i o n t h a t A g e n t

A guilar’s stop of the Cherokee w as based on a reasonable and articulable

s u s p i c io n t h a t i t s o c c u p a n t w a s e n g a g in g i n c r i m i n a l a c ti v i t y. A g e n t

A g u i l a r f ir s t s a w t h e C h e r o k e e in a r e m o t e a re a w i t h i n a f e w m i l e s o f th e

                                                                  -9-
M e x i c a n b o r d e r s h o r t l y a f t e r a s e n s o r i n d i c a t e d t h a t a v e h i c l e i l le g a l l y

e n t e r e d t h e U n i te d S t a te s . T h e C h e r o k e e w a s t r a v e l in g f r o m t h e a r e a w h e r e

t h e s e n s o r h a d b e e n tr ip p e d , a n d th e r e w e r e n o o th e r v e h ic le s in th e a r e a .

T h e C h e r o k e e w a s m u d d y, s u g g e s t i n g i t h a d r e c e n t l y b e e n o f f - r o a d , w h i c h i s

c o n s i s t e n t w i t h t h e th e o r y t h a t i t h a d ju s t d r i v e n o f f - r o a d to c r o s s i n t o t h e

U n i te d S t a t e s il l e g a l ly. M o r e o v e r , t h e C h e r o k e e h a d o u t - o f - s ta t e p l a te s ,

w h i c h A g e n t A g u i l a r t e s t i f ie d w a s u n u s u a l g i v e n th a t u s u a ll y t r a f f i c a t t h a t

t i m e o f n i g h t w a s a lm o s t e n tir e ly lo c a l.

          B o l s t e r i n g t h e s e f a c ts i s t h e a d d iti o n a l f a c t t h a t A g e n t A g u i l a r k n e w

t h a t t h e r e h a d b e e n b e tw e e n f i v e a n d te n il l e g a l v e h ic le s c r o s s i n g i n t h e

s a m e a r e a w i t h i n t h e p r e c e d i n g f e w d a ys a n d th a t t h e B o r d e r P a t r o l

apprehended smugglers of both aliens and drugs on an almost daily basis in

t h a t a r e a . M o r e o v e r, t h e m a k e o f R o d r i g u e z -R e ye s ’ v e h ic le w a s c o n s i s t e n t

w i t h a v e h ic le w e ll - s u i t e d f o r t r a n s p o r t i n g d r u g s , b e c a u s e it h a d a m p l e c a r g o

s p a c e a n d c o u l d b e d r i v e n o f f - r o a d f r o m th e b o r d e r t o H ig h w a y 9 . T w o

o t h e r f a c t o r s h e a v i ly f a v o r th e r e a s o n a b l e n e s s o f A g e n t A g u i la r ’ s

i n v e s t i g a t o r y s t o p . F i r s t , R o d r i g u e z - R e ye s w a s d r i v i n g o n t h e r o a d s i n

q u e s t i o n m u c h m o r e s l o w l y t h a n o n e m i g h t g e n e ra ll y e x p e c t , e v e n th o u g h

A g e n t A g u i l a r w a s f o llo w i n g h i m i n a n u n m a r k e d c a r . S e c o n d , t h e r e a r o f

the Cherokee appeared heavily loaded, which is clearly a further articulable

f a c t c o n s i s t e n t w i t h t h e t h e o r y t h a t R o d r i g u e z - R e ye s w a s t r a n s p o r t i n g s o m e

                                                                 -10-
f o r m o f c o n tr a b a n d .

          A l t h o u g h t h e r e m a y b e a n i n n o c e n t e x p l a n a t io n f o r e a c h o n e o f t h e s e

f a c t s , a s R o d r i g u e z -R e ye s h i m s e lf a r g u e s , w e m u s t c o n s i d e r t h e s e f a c ts f r o m

t h e v a n ta g e p o i n t o f a r e a s o n a b le l a w e n f o r c e m e n t o f f ic e r . A r v iz u , 5 3 4 U . S .

a t 2 7 7 - 7 8 . M o r e o v e r, w e m u s t d e f e r t o A g e n t A g u i l a r ’ s a b il i t y, a s a n

e x p e ri e n c e d l a w e n f o rc e m e n t o f f ic e r, t o d i s t i n g u i s h b e tw e e n in n o c e n t a n d

s u s p i c i o u s a c t s . S e e U n i t e d S t a t e s v . W i l li a m s , 2 7 1 F . 3 d 1 2 6 2 , 1 2 6 8 ( 1 0 t h

C i r . 2 0 0 1 ).

          A gent Aguilar’s experience w ith the area, when coupled w ith the facts

p r e s e n t e d , g a v e r is e to r e a s o n a b l e s u s p i c i o n t o s t o p R o d r ig u e z - R e ye s .

R o d r i g u e z -R e ye s ’ c a r w a s t h e f ir s t v e h ic le A g e n t A g u i l a r s a w a f te r t h e

s e n s o r w a s t r ip p e d , R o d r i g u e z -R e ye s h a d o u t- o f - s t a te p la te s , b u t h e w a s

d r i v i n g a t a ti m e a n d p la c e w h e r e th e o n ly l e g a l t r a f f i c is u s u a ll y l o c a l, h e

w a s d r i v i n g v e r y s l o w l y, a n d , g i v e n t h e f a c t h i s v e h i c l e w a s r i d i n g l o w , i t

a p p e a r e d h e w a s t r a n s p o r t i n g c o n t r a b a n d . C o n s i d e r i n g a l l th e s e f a c t s i n

l i g h t o f A g e n t A g u i l a r ’ s k n o w l e d g e a n d e x p e ri e n c e , w e c o n c l u d e th a t t h e

d i s t r ic t c o u r t d i d n o t e r r in d e n yi n g t h e m o t io n t o s u p p r e s s .

          A FFIR M E D.

                                                              E n t e r e d f o r th e C o u r t


                                                              M a ry B e c k B r is c o e
                                                              C ir c u it J u d g e

                                                                -11-